Pee Cueiam.
This certiorari brings up a judgment of affiliation of the Atlantic County Juvenile and Domestic Relations Court, adjudging the prosecutor to be the father of the bastard child of one Alice Morrow.
In the instant case the suit was not brought in the name of the overseer of the poor, as required by the statute. The affidavit was made by the mother of the child and the proceeding was in her name as complainant.
It is urged by prosecutor that the court never acquired jurisdiction under the statute. 1 Comp. Stat., p. 184. It has been so held in Kaufman v. Smathers. 111 N. J. L. 52; 166 Atl. Rep. 453. That case controls the instant case, the 'situation in essential respects being identical.
The judgment under review is reversed, but without costs.